27 F.3d 572
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Maurice KIRKSEY-BEY, Appellant,v.Lee Roy BLACK, Director of Dept. of Corrections & HumanResources, et al.  Appellee.
No. 93-3339.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 9, 1994.Filed:  May 31, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
In 1985 Maurice Kirksey-Bey filed a complaint against Lee Roy Black, Director of the Missouri Department of Corrections (MDC), and other MDC employees, alleging deliberate indifference to his serious medical needs.  In 1987 the court accepted a settlement agreement that stipulated a dismissal of Kirksey-Bey's action with prejudice.  In 1993 Kirksey-Bey moved the district court1 to reopen and enforce the settlement agreement, but the court denied the motion in May 1993.


2
Kirksey-Bey then filed the two motions at issue here.  First, he sought to enjoin defendants from violating the settlement agreement.  Second, he moved for reconsideration of the May 1993 order.  The court denied both motions, and Kirksey-Bey appeals.


3
We have carefully reviewed the record and we conclude that the district court did not err in denying Kirksey-Bey's motions and that an opinion would lack precedential value.  See 8th Cir.  R. 47B. Further, we deny Kirksey-Bey's motion for appointment of counsel,  see Tisdale v. Dobbs, 807 F.2d 734, 737 (8th Cir. 1986), and his petition for writ of mandamus.  We note, however, that Kirksey-Bey is not foreclosed from pursuing appropriate relief for any ongoing problems with his medical care.


4
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri